[Cite as State v. Avalos, 2019-Ohio-4302.]


STATE OF OHIO                     )                      IN THE COURT OF APPEALS
                                  )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                            C.A. No.    18CA011428

        Appellee

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
JOSHUA A. AVALOS                                         COURT OF COMMON PLEAS
                                                         COUNTY OF LORAIN, OHIO
        Appellant                                        CASE No.   17CR096186

                                  DECISION AND JOURNAL ENTRY

Dated: October 21, 2019



        HENSAL, Judge.

        {¶1}     Joshua Avalos appeals his convictions from the Lorain County Court of Common

Pleas. This Court affirms.

                                                    I.

        {¶2}     Much of the factual background of this case is not relevant for purposes of this

Court’s disposition of the appeal. What is relevant is that the trial court held a hearing during

which Mr. Avalos pleaded guilty to several felony charges. Months prior to the plea hearing, the

trial court had been informed that Mr. Avalos was prescribed certain medications to treat his

bipolar disorder and depression.             There was, however, no discussion of Mr. Avalos’s

medications during the plea hearing.

        {¶3}     The trial court accepted Mr. Avalos’s guilty plea, found him guilty, and sentenced

him to 11 years of incarceration. He now appeals, raising one assignment of error for this

Court’s review.
                                                 2


                                                II.

                                   ASSIGNMENT OF ERROR

       THE LOWER COURT VIOLATED MR. AVALOS’[S] RIGHT TO DUE
       PROCESS UNDER BOTH THE UNITED STATES AND OHIO
       CONSTITUTION BY FAILING TO CONDUCT A REASONABLE INQUIRY
       AS TO THE EFFECTS OF THE PRESCRIBED MEDICATIONS MR.
       AVALOS WAS TAKING, EVEN WHEN PUT ON NOTICE THAT THE
       MEDICATIONS MR. AVALOS WAS TAKING AFFECT HIS ABILITY TO
       UNDERSTAND.

       {¶4}    In his assignment of error, Mr. Avalos argues that the trial court violated his

constitutional rights by failing to conduct a reasonable inquiry as to the effect his medications

had on him before accepting his guilty plea. For the reasons that follow, this Court disagrees.

       {¶5}    “Crim.R. 11(C) sets forth what is required of the trial court in accepting a guilty

plea.” State v. Dowdell, 9th Dist. Summit No. 25930, 2012-Ohio-1326, ¶ 7. It provides that,

before accepting a guilty plea, a trial court must personally address the defendant and:

       Determin[e] that the defendant is making the plea voluntarily, with understanding
       of the nature of the charges and of the maximum penalty involved, and if
       applicable, that the defendant is not eligible for probation or for the imposition of
       community control sanctions at the sentencing hearing.

       Inform[] the defendant of and determin[e] that the defendant understands the
       effect of the plea of guilty or no contest, and that the court, upon acceptance of the
       plea, may proceed with judgment and sentence.

       Inform[] the defendant and determin[e] that the defendant understands that by the
       plea the defendant is waiving the rights to jury trial, to confront witnesses against
       him or her, to have compulsory process for obtaining witnesses in the defendant's
       favor, and to require the state to prove the defendant's guilt beyond a reasonable
       doubt at a trial at which the defendant cannot be compelled to testify against
       himself or herself.

Crim.R. 11(C)(2)(a)-(c). “We review the trial court’s compliance with the requirements of

Crim.R. 11(C) de novo.” State v. Looby, 8th Dist. Cuyahoga No. 105354, 2018-Ohio-842, ¶ 5.
                                                3


       {¶6}    Mr. Avalos argues that “[s]ince the Court failed to inquire as to whether [he] was

on prescription medication, the Court’s plea colloquy fell short of Criminal Rule 11 compliance

as the plea was not knowing, intelligent, and voluntary.” In support of his position, Mr. Avalos

cites case law for the proposition that, “[i]f a defendant tells the trial court that he is taking

medication when he is pleading guilty, then the trial court must ensure that the defendant is

competent at the time he is entering his plea.” State v. Doak, 7th Dist. Columbiana Nos. 03 CO
15, 03 CO 31, 2004-Ohio-1548, ¶ 22; see also United States v. Parra-Ibanez, 936 F.2d 588, 595-

596 (1st Cir.1991) (holding that once the defendant informed the trial court that he had taken

three different medications within 24 hours of the plea hearing, the trial court was obligated to

ask further questions in that regard).

       {¶7}    Here, the record indicates that the trial court was aware that Mr. Avalos was

prescribed certain medications for his bipolar disorder and depression. There was, however, no

discussion of the medications, or whether Mr. Avalos was taking them, at the plea hearing.

Unlike the case law he cites, this is not a situation wherein he told the trial court that he was

taking medication that confused him during the plea hearing. Doak at ¶ 14; see Parra-Ibanez at

595-596. Rather, to accept his argument would require this Court to hold that a trial court, which

has been informed at some point during the pretrial process that the defendant has been

prescribed medications, must inquire as to whether the defendant is taking those medications,

and whether the medications (or absence thereof) are affecting his ability to knowingly,

intelligently, and voluntarily plead guilty during the plea hearing. This is not required under

Criminal Rule 11(C), or the case law Mr. Avalos cites. Accordingly, he has not established error

on appeal.    State v. Mastice, 9th Dist. Wayne No. 06CA0050, 2007-Ohio-4107, ¶ 7 (“An
                                                 4


appellant has the burden of demonstrating error on appeal.”). Mr. Avalos’s assignment of error

is overruled.

                                                III.

       {¶8}     Mr. Avalos’s assignment of error is overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                        5


TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

GIOVANNA V. BREMKE, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and BRIAN P. MURPHY, Assistant Prosecuting
Attorney, for Appellee.